UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4693


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AARON TERRELL BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:17-cr-00088-PMD-1)


Submitted: April 30, 2018                                         Decided: May 9, 2018


Before MOTZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alicia Vachira Penn, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Charleston, South Carolina, for Appellant. Beth Drake, United
States Attorney, Columbia, South Carolina, Sean Kittrell, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Terrell Brown appeals his sentence at the bottom of his Sentencing

Guidelines range after pleading guilty to possession of a firearm by a felon. On appeal,

he contends that the district court erred in finding that he assaulted an officer in a manner

creating a substantial risk of serious bodily injury justifying an increase to his offense

level under U.S. Sentencing Guidelines Manual § 3A1.2(c)(1) (2016). We affirm.

       “As a general matter, in reviewing any sentence whether inside, just outside, or

significantly outside the Guidelines range, we review for an abuse of discretion.” United

States v. Bolton, 858 F.3d 905, 911 (4th Cir. 2017) (internal quotation marks and citation

omitted).   We must first ensure that the district court did not commit a significant

procedural error. Gall v. United States, 552 U.S. 38, 51 (2007). “When reviewing a

district court’s application of a sentencing guideline, we review factual findings for clear

error and legal conclusions de novo.” United States v. Savage, 885 F.3d 212, 225 (4th

Cir. 2018) (citation omitted). “Under the clear error standard, we will only reverse if ‘left

with the definite and firm conviction that a mistake has been committed.’” Id. (citation

omitted). If there is no procedural error, we review the substantive reasonableness of the

sentence for abuse of discretion. Gall, 552 U.S. at 51. “A within-Guidelines range

sentence is presumptively reasonable.” United States v. White, 850 F.3d 667, 674 (4th

Cir.) (citation omitted), cert. denied, 137 S. Ct. 2252 (2017).

       “Section 3A1.2(c)(1) provides for a six-level enhancement where a defendant ‘in a

manner creating a substantial risk of serious bodily injury,’ and ‘knowing or having

reasonable cause to believe that a person was a law enforcement officer, assaulted such

                                              2
officer during the course of the offense or immediate flight therefrom.’” United States v.

Hampton, 628 F.3d 654, 659 (4th Cir. 2010) (quoting USSG § 3A1.2(c)(1)).

“Application note 4(A) to § 3A1.2(c)(1) states that the provision applies in circumstances

‘tantamount to aggravated assault.’” Id. (quoting USSG § 3A1.2 cmt. n.4(A)). “[A]

completed battery satisfies § 3A1.2(c)(1)’s assault requirement.” Id. at 661. We have

reviewed the record and conclude that the district court did not clearly err in finding that

Brown assaulted an officer in a manner creating a substantial risk of serious bodily injury

justifying an increase to his base offense level pursuant to USSG § 3A1.2(c)(1).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3